Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17, 22, 25 and 30 are allowed.
Independent claims 1 , 9, 17 and 25 are directed to a method and/or apparatus (i.e. communication node) for performing resource allocation in a wireless communication system.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1 and 17 were similarly amended to show: “…receiving a resource allocation message indicative of a plurality of resource groups allocated for a signal; and transmitting the signal using a portion of the plurality of resource groups, wherein, in a frequency domain, the portion of the plurality of resource groups presents a hopping pattern comprising at least: a first hopping path that is associated with increasing subcarrier frequency by a first plurality of frequency spacings and a second hopping path that is associated with decreasing subcarrier frequency by a second plurality of frequency spacings, wherein the first hopping path uses a first portion of the plurality of resource groups and the second hopping path uses a second portion of the plurality of resource groups, wherein the second portion is different from the first portion.”  On the other hand, independent claim 9 and 25 were similarly amended to “…transmitting a resource allocation message indicating a plurality of resource groups allocated for a signal, wherein, in a frequency domain, at least a portion of the plurality of resource groups presents a hopping pattern comprising at least: a first hopping path that is associated with increasing subcarrier frequency by a first plurality of frequency spacings and a second hopping path that is associated with decreasing subcarrier frequency by a second plurality of frequency spacings, 3 DM2\14739691.1Attorney Docket No.: 66418-46301 PATENT wherein the first hopping path uses a first portion of the plurality of resource groups and the second hopping path uses a second portion of the plurality of resource groups, wherein the second portion is different from the first portion.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited reference Hwang et al. (US 2020/0314908), taken individually or in combination with another reference, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7016649 B1 - relates generally to mobile data systems and, in particular, to increasing subscriber capacity through use of time, frequency, and/or space hopping techniques.

US 20130230032 A1 - relates to the field of radio telecommunications and, particularly, to selection of a radio communication mode for a mobile device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/REDENTOR PASIA/Primary Examiner, Art Unit 2413